Appeals by the defendant from two judgments of the Supreme Court, Queens County (Naro, J.), both rendered September 5, 1989, convicting him of grand larceny in the fourth degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
Although the defendant testified that he told the arresting officer that he had an attorney and wanted her to be present at a lineup, the hearing court did not believe that he had made such a request and accepted the contrary testimony of the officer, a determination of credibility we find no reason to disturb on this appeal (see, Kirby v Illinois, 406 US 682; People v Coates, 74 NY2d 244; People v Prochilo, 41 NY2d 759; People v Carter, 166 AD2d 540). Moreover, the defendant’s sentence was not excessive. Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.